DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 10/07/2021.
Status of Claims
2.	Claims 1-45 are pending.
	Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-45 are rejected under 35 U.S.C. 103 as being unpatentable over Ferlatte (USPPGPub N 20130148861, referred to as Ferlatte), and further in view of Gupta (USPPGPubN 20210092464, referred to as Gupta)
Regarding claims 1, 16 and 31:
A method for delivering on-demand video viewing angles of an arena at a venue, comprising: 
Ferlatte teaches receiving, at a processor of a computing device, images of an event taking place across a plurality of positions within the 
Ferlatte teaches wherein the series of cameras are configured to capture images of each of the plurality of positions from at least three different viewing angles, (Ferlatte, the cameras may be arranged in various positions, [0053], Fig. 2f); 
Ferlatte does not specifically teach accessing user preferences of a select user to determine parameters for scoring each of the images, wherein the user preferences identify a location within the arena providing a preferred vantage point of a viewing angle. However, Gupta teaches a likelihood of interest in a camera angle may be determined based on historical data. Historical data includes usage metrics for the camera angles of a content item, wherein visual indicators may reflect a higher-ranked camera angle (e.g., camera angles 222 and 229) or a lower-ranked camera angle (e.g., camera angles 221 and 223) with locations [0030]-[0033], Figs. 2 and 3, Fig.8/items 804-806. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Gupta with 
Ferlatte teaches identifying, by the processor analyzing the plurality of images, content of interest within the images for the select user; (Ferlatte, sub-portion may include chronological video segments wherein the identification module 70 may identify a sub-portion including cropped views 115 of the captured video where the view is always focused on the player 110 with the highest interest rating, [0100], [0101]). Ferlatte in view of Gupta teaches content of interest within the images for the select user, based on the user preferences, (Gupta, a video game allows a user to select which angle he wants to play using his avatar (e.g., looking behind or in 
Ferlatte teaches determining, by the processor, a score for each of the images by applying the user preferences to the identified content of interest for the select user, wherein determining the score for each of the images uses the viewing angle from the preferred vantage point, (Ferlatte, defines regions of the area and associates interest rating factors with the regions of the area, wherein the interest-rating factors; the area may be an area of interest, a chosen area, [0003]; the identification module 70 may be configured to identify the portion of video of interest using additional interest indicia, [0105], Fig. 3a, a metric representing an estimation of the interest a viewer of the event, [0082]); Ferlatte in view of Gupta teaches determining the score for each of the images uses the viewing angle from the preferred vantage point, (Gupta, the content application determines that the bottom 20% of ranked camera angles are associated with a visual indicator showing that their rank is inferior to the ranking of other camera angles. As depicted in FIG. 2, camera angles 221 and 223 are associated with visual indicators that indicate that camera angles 221 and 223 are inferior to camera angles 220, 222, and 224-229, and the content application may provide visual 
Ferlatte teaches determining, by the processor, a highest-score position from the plurality of positions based on the determined scores, (Ferlatte, determine an estimate for the area of the field of view, or screen, of the camera of most interest and processing device 30 determines the areas of interest for that particular viewing audience/viewer with higher weighing factors, [0115], [0117]; and 
Ferlatte teaches transmitting, by the processor to a viewing device of the user for viewing video of the event, an offer to view images of the highest-score position, wherein the images of the highest-score position are taken from a select viewing angle, (Ferlatte, objects in a top left corner of the playing area with higher weighing factors may result in processing device determining a sub portion or view window (red box) to set focus on that area of the playing surface, [0115] wherein camera 20 captures video of a sporting event having any angled orientation, [0045] allowing the sub-portion to be manually selected and identified at certain points in time of the sporting event, [0119]). 
Regarding claims 2, 17 and 32:
Ferlatte teaches the method of claim 1, wherein the content of interest includes at least one of an event participant, an event official, a primary event object, or arena landmarks, (Ferlatte, playing areas for many or all 
Regarding claims 3, 18 and 33:
Ferlatte teaches the method of claim 1, wherein determining the highest-score position further comprises: determining an occupancy number for each of the plurality of positions, wherein the occupancy number corresponds to a total number of event participants, event officials, and primary event objects identified within the respective images, (Ferlatte, continuously update the players 110 movement profile as the players move throughout the sporting event and playing area 90. For example, the movement profile of only the players 110 visible in a given field of view 100 of a camera 20 or segment of captured video may be determined, [0111] wherein the sub-portion may identified by locating a region that includes a group of players 110 with the highest aggregate interest-ratings, or by locating a region that includes a player 110 with the highest overall interest-rating, [0113]; objects in a top left corner of the playing area with higher weighing factors may result in processing device determining a sub portion or view window, [0115], Fig. 4).
Regarding claims 4, 19 and 34:
Ferlatte teaches the method of claim 1, further comprising: accessing an event profile to determine parameters for scoring each of the images, further comprises applying the event profile to the identified content for determining the highest-score position, (Ferlatte, generate different sub-portions/images depending on the configuration parameters. For example, a particular player may be of interest and configuration parameters may identify that player and may always associate a high interest-rating with that player to ensure that player is visible in the sub-portion. That is, the sub-portion identified will substantially always try to include that player, such that the video will in effect be processed to follow that player throughout the playing area, [0117]).
Regarding claims 5, 20 and 35:
Ferlatte teaches the method of claim 4, wherein the event profile includes at least one identifier selected from a group consisting of event rules, event patterns, participants or participant group identifiers, (Ferlatte, an identification module configured to identify a sub-portion of the area based on the interest-ratings/ event patterns, [0018], [0022], [0066]; a group of players 110 with the highest aggregate interest-ratings, [0113]).
Regarding claims 6, 21 and 36:
Ferlatte teaches the method of claim 4, wherein the event profile includes a primary viewing angle of the select user, wherein determining the score for each of the images uses the primary viewing angle of the select user to reduce the likelihood that images from the primary viewing angle will 
Regarding claims 7, 22 and 37:
Ferlatte in view of Gupta teaches the method of claim 4, wherein the event profile includes the preferred viewing angle of the select user, (Gupta, the video data corresponding to the multiple angles of a content item that is streamed to a device and historical data/ event profile for determining which camera angle is likely to be of interest, [0042] and camera angle identifier 413 uses, in some implementations, historical data to dynamically identify the one or more camera angles, [0038] wherein the ranking camera angles is based on historical data or a comparison of what is depicted in each camera angle, [0030], Figs. 2 and 3).
 Regarding claims 8, 23 and 38:
Ferlatte teaches the method of claim 1, further comprising: determining at least one alternate view of the determined highest-score position, wherein the at least one alternate view corresponds to images of the highest-score position from more than one different viewing angle than  
Regarding claims 9, 24 and 39:
Ferlatte in view of Gupta teaches the method of claim 8, wherein transmitting the offer to view images of the highest-score position includes the images from the more than one different viewing angle than the select viewing angle, (Gupta, URLs 320-329 are associated with respective camera angles 120-129 wherein the content application provides authorization to device 101 to access one or more of the URLs associated with camera angles 120-129 wherein camera angles 120-129 are determined by the content application based on a likelihood of interest, and  the content application identifies camera angles that are interested relative to other camera angles by determining a ranking of the camera angles, [0007], [0027]-[0030], [0036], Fig. 8/items 804-806, [0078]).
Regarding claims 10, 25 and 40:
Ferlatte teaches the method of claim 1, further comprising: receiving, by the processor from the viewing device, a user selection corresponding to images of the highest-score position selected for viewing by the select user; and transmitting, by the processor to the viewing device, video that corresponds to the user selection, (Ferlatte, the camera selection/position to the area of interest on the playing field switching to an area specific camera, 
Regarding claims 11, 26 and 41:
Ferlatte teaches the method of claim 1, further comprising: receiving, by the processor from the viewing device, a user request from the select user for images of an alternate position, different from the determined highest- score position; and transmitting, by the processor to the viewing device, video of a viewing angle from the alternate position, (Ferlatte, determine the sub-portion of video based on interest-rating factors and allows the sub-portion to be manually selected and identified at certain points in time of the sporting event, [0119] switching to an area specific camera/ viewing angle from the alternate position, [0080]).
Regarding claims 12, 27 and 42:
Ferlatte teaches the method of claim 1, further comprising: receiving, by the processor from the viewing device, a user selection corresponding to a replay of a past event moment for viewing by the select user; and transmitting, by the processor to the viewing device, images that correspond to the replay of the past event moment, (Ferlatte, the storage module 50 is operable to store both video to provide the user with the ability to review 
Regarding claims 13, 28 and 43:
Ferlatte teaches the method of claim 12, wherein the past event moment was captured at a previous time that is a predetermined interval from a live broadcast time of the event, (Ferlatte, allows the sub-portion to be manually selected and identified at certain points in time of the sporting event, [0119], [0098]).
Regarding claims 14, 29 and 44:
Ferlatte teaches the method of claim 1, further comprising: rendering, by the processor, video of the event based on a plurality of the received images, wherein the plurality of received images were each captured from different viewing angles and the rendered images are a combination of the plurality of received images, (Ferlatte, the intermediary device may stitch together the video from each camera 20a, 20b to form a single channel video feed, [0057]; the sub-portion may include stitched together segments from the captured video, [0099]; the sub-portion may include stitched together segments selected from video captured by each of the cameras 20, [0100]).
Regarding claims 15, 30 and 45:
.
Response to Arguments
4.	Applicant's arguments filed 10/07/2021 related to claims 1-45 have been fully considered fully considered but they are not persuasive.
In reference to Applicant's argument:
Ferlatte does not identify or determine a location or vantage point within the arena that is preferred.
Examiner’s response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The independent claims cite: “identify a location within the arena providing a preferred vantage point of a viewing angle” The office action acknowledge that Ferlatte does not specifically teach the discussed limitation. Gupta teaches a usage metrics for the camera angles of a content item, wherein visual indicators may reflect a higher-ranked camera angle (e.g., camera 
In reference to Applicant's argument:
Applicants submit that Ferlatte necessarily fails to disclose or reasonably suggest at least the elements of "accessing user preferences of a select user to determine parameters for scoring each of the images, wherein the user preferences identify a location within the arena providing a preferred vantage point of a viewing angle”.
Examiner’s response:
As mentioned before, the cited limitation was rejected by Gupta not by Ferlatte, see the office action. Gupta teaches that the content application identifies camera angles that are likely to be of interest by determining a ranking of the camera angles. The ranking may be based on historical data. For example, the content application ranks camera angles according to a usage metric (e.g., how many users have accessed or are currently accessing the camera angle)/ accessing user preferences, wherein historical data includes usage metrics for the camera angles [0030]-[0032] and the 
In reference to Applicant's argument:
Applicants submit that Gupta, like Ferlatte, fails to disclose or reasonably suggest the elements of, "accessing user preferences of a select user to determine parameters for scoring each of the images, wherein the user preferences identify a location within the arena providing a preferred vantage point of a viewing angle,"
Examiner’s response:
Examiner strongly disagreed with applicant’s conclusion that Gupta does not teach the limitation cited above. Gupta teaches that the user profile shows what camera the user prefers at specific moment because the preferences of interest changes dynamically. Gupta teaches “a location within the arena”, the angle of the camera is the field positions: “camera angles 120-129 depict cricket players at all times because they capture players stationed at designated cricket field positions”, while the other 40 camera angles capture the grass between players or the audience in the bleachers” [0028], Fig. 3 wherein “the camera angles are ranked, in some embodiments, based on image processing of what is depicted within each camera angle”, [0030]. The scoring of the images is based on the camera angles and the interest in a camera angle may be determined based on historical data/ usage metrics, [0032].
Examiner submits that the claims are not patentable over cited references.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 5, 2022